                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


RAGNAR WERT                                   )
                                              )
v.                                            )      NO. 3:20-0140
                                              )      Campbell/Holmes
VANDERBILT UNIVERSITY                         )


                                            ORDER

       Given the current responses to the outbreak of the coronavirus known as COVID-19,

including the Court’s Administrative Order No. 209 issued on March 16, 2019, the initial case

management conference in this case, scheduled for April 6, 2020, at 1:30 p.m., will be held

telephonically. Counsel should use the following dial-in information1 to participate in the

telephonic initial case management conference:

       Dial-in number: 877-402-9753
       Access Code: 3808663#

Counsel for plaintiff(s) or the removing party is reminded that, if there are any parties that have

not been served with process or for which counsel has not yet entered an appearance, a motion to

continue the initial case management conference should be filed promptly. Counsel are further

reminded of the requirement to file a joint proposed initial case management order at least three

(3) business days prior to the initial case management conference (with a copy emailed to

Ms. Jeanne Cox, Courtroom Deputy [Jeanne_W_Cox@tnmd.uscourts.gov]). If the parties are




       1
          Participants may hear music until the undersigned Magistrate Judge joins the call as host.
If the participants experience any technical difficulties, they should contact chambers at 615-736-
5164 for further instructions.




     Case 3:20-cv-00140 Document 23 Filed 03/18/20 Page 1 of 2 PageID #: 95
unable to file a joint proposed initial case management conference by this date, they must file a

motion to continue the initial case management conference.

       The undersigned Magistrate Judge recognizes this is a departure from the usual procedure

of attorneys appearing in person for initial case management conference, which will resume as

appropriate once there is no longer a need for the current safeguards.

       It is SO ORDERED.



                                      _____________________________________
                                      BARBARA D. HOLMES
                                      United States Magistrate Judge




     Case 3:20-cv-00140 Document 23 Filed 03/18/20 Page 2 of 2 PageID #: 96
